COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     George Wood v. Matthew D. Wiggins, Jr.

Appellate case number:   01-18-00630-CV

Trial court case number: 11-CV-0336

Trial court:             405th District Court of Galveston County


       The motion for en banc reconsideration is denied.


       It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                    Acting individually      Acting for the Court


En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau, Hightower,
Countiss, Rivas-Molloy, Guerra, and Farris.


Date: March 10, 2022